DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. Examiner notes that the limitations “extending along a first direction” and “extending along a second direction different from the first direction” can be satisfied because both the two first wing portions and the two second wing portions extend in all 3 cartesian directions (X, Y, Z).  Examiner further notes that the spherical elements 53 butt against element 10 on the lateral “sides” as can be seen in fig. 4.
The amended subject matter still appears to be rendered obvious by the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 12 and 14-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “sleeved corresponding to each other” are not understood.  Examiner will interpret any element which is “sleeved” as meeting this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘782 in view of Bae, U.S. Patent 8,082,632.
Regarding Claim 1, Chang teaches:
“a first hollow component (10), having a first surface and a second surface opposite to
the first surface, a plurality of concave portions being disposed on the second surface (12); 
a second hollow component (40), disposed on the second surface of the first hollow component, a plurality of receiving portions (411) corresponding to the concave portions being disposed on the second hollow component; 
a first rotating member (20), being disposed at the first hollow component, and having two first wing portions (22) extending along a first direction (the wings extend in all directions); 
a second rotating member (42), being disposed at the second hollow component, and having two second wing portions (see wings adjacent elements 421) extending along a second direction different from the first direction (the wings extend in all directions), wherein the first rotating member and the second rotating member are sleeved corresponding to each other, and the first hollow component and the second hollow component are driven and rotated by the first rotating member and the second rotating member; and 
a plurality of support assemblies (see 50), accommodated in the receiving portions, respectively, one end portion of each of the plurality of support assemblies butting against the first hollow component through a force, the end portion of each of the plurality of support assemblies butting one of the plurality of concave portions in an initial state…”
Chang does not teach:
“wherein the plurality of concave portions are arranged in a polygonal shape, the first
direction is parallel to at least one side of the polygonal shape, and the second direction is parallel to at least one other side of the polygonal shape”
Bae teaches:
“wherein the plurality of concave portions are arranged in a polygonal shape (see Bae,
fig. 5, elements 129, Col 4, Lns 46-56), the first direction is parallel to at least one side of the polygonal shape, and the second direction is parallel to at least one other side of the polygonal shape”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Chang with the polygon arrangement of concave portions as taught by Bae because that would permit stronger detent holding forces which may be desirable in certain applications.

Regarding Claim 2, Chang-Bae teaches:

“each of the plurality of support assemblies comprises an elastic element (Chang 52)
and a spherical element (Chang 53), the elastic element provides the force, and the spherical element butts against the first hollow component (Chang, fig. 4)”

Regarding Claim 3, Chang-Bae teaches:
“the spherical element is connected to the elastic element (see Chang paragraph
[0014])”
Regarding Claim 5, Chang-Bae teaches:
“one end portion (Chang 21) of the first rotating member is sleeved in an opening of the
second rotating member (Chang fig. 4)”

Regarding Claim 7, Chang-Bae teaches:
“a first housing (see main case in Abstract); a second housing (see cover in Abstract),
disposed opposite to the first housing; a hollow hinge (see rejection of Claim 1 above)”

Regarding Claim 8, Chang-Bae teaches:
“the first hollow component (Chang 10) is disposed at the first housing (see main case
in Abstract), and the second hollow component (42) is disposed at the second housing (see cover in Abstract)”

Regarding Claim 9, see rejection of Claim 2 in light of rejection of Claim 7.
Regarding Claim 10, see rejection of Claim 3 in light of rejection of Claim 7.
Regarding Claim 12, see rejection of Claim 5 in light of rejection of Claim 7.

Regarding Claim 14, Chang-Bae teaches:

“a first hollow component….in an initial state, (see rejection of Claim 1)
wherein the plurality of concave portions are arranged to avoid the first rotating member, such that each of the plurality of support assemblies does not penetrate through the first rotating member (see Chang, 53, 411 and note that elements 53 do not penetrate first rotating member 20)”

Regarding Claim 15, see rejection of Claim 2 in light of rejection of Claim 14.
Regarding Claim 16, see rejection of Claim 3 in light of rejection of Claim 15.
Regarding Claim 17, see rejection of Claim 7 in light of rejection of Claim 14.
Regarding Claim 18, see rejection of Claim 5 in light of rejection of Claim 14.
Regarding Claim 19, see rejection of Claim 7 in light of rejection of Claim 14.
Regarding Claim 20, see rejection of Claim 8 in light of rejection of Claim 19.
Regarding Claim 21, see rejection of Claim 9 in light of rejection of Claim 19.
Regarding Claim 22, see rejection of Claim 10 in light of rejection of Claim 21.
Regarding Claim 23, see rejection of Claims 7 and 17 in light of rejection of Claim 19.
Regarding Claim 24, see rejection of Claim 12 in light of rejection of Claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677